On Petition for a Rehearing.
Franklin, C.
The rehearing is asked for the purpose of’ enabling appellant to amend his assignment of errors.
There is nothing in the assignment of errors in relation to, a motion for a new trial, and no question based upon the sufficiency of the evidence could be considered. Appellant earnestly insists that he ought to have a rehearing and be permitted to assign as error the overruling of the motion for a. new trial, so that the merits of the case upon the evidence could be passed upon, and in support thereof we have been referred to the case of Yater v. Mullen, 24 Ind. 277, as a case wherein a rehearing was granted to enable the petitioner to amend the record.
In this reference appellant is certainly mistaken; the petition for a rehearing in that ease was overruled instead of being granted, and in overruling it a certain statement in the original opinion was corrected.
The record in this case was filed in this court December 14th, 1882. The cause was submitted May 29th, 1883. Appellant’s brief was filed February 18th, 1884. Appellant’s additional brief, by additional counsel, upon the weight 'of the evidence, was filed March 22d, 1884.
Filed May 29, 1884.
Ample time had elapsed before the decision of the ease on the 29th day of March, 1884, for any desired amendment of the assignment of errors, or by certiorari of any other part of the record. And when appellant filed his elaborate brief upon the evidence without any notice of desiring to make an application to amend the assignment of errors, nothing appeared in the record requiring further delay in the decision of the case. And the rule is well settled that a rehearing will not be granted to enable a party to amend the record. State, ex rel., v. Terre Haute, etc., R. R. Co., 64 Ind. 297; Warner v. Campbell, 39 Ind. 409; Cole v. Allen, 51 Ind. 122; Merrifield v. Weston, 68 Ind. 70.
Per Curiam. — The petition for a rehearing is overruled.